DETAILED ACTION

In view of the Appeal Brief filed on 06/28/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 
                                                                                                                                                                                                    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Scheduling.
This action is in response to the communication filed on 06/28/2021.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (U.S. Pub. 20050227692).

Regarding claim 1 Kawashima disclose a system comprising: a microprocessor and a non-transitory computer readable medium Fig. 1, terminal 11 includes a processor 11a, see para. 57; coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to Fig. 2, shows several types of terminal 11 (e.g. UE 11, PC 11) it would be inherit that the PC 11 is equipped with at least one or more memory, e.g. RAM/ROM: 
join, via a data communication channel, a mobile device to a communication session (para. 191, By entering "OK", a connection request is issued to the above-mentioned utilized network that has been set, the connection is made and conversation and data communication is started); 
determine that the data communication channel uses a data network of the mobile device (para. 286-288, in a case where the mobile information terminal originates a call from a WLAN “read as the Data Network”, an IP address is acquired from the ASP and an IP-connection setup request is sent to the WLAN using this IP address. If the WLAN communication conditions deteriorate during WLAN communication, the mobile information terminal sends a CDMA-connection setup request to the CDMA network “read as the Cellular Network”,
determine, during the communication session, that a quality of the data communication channel in a same network has decreased, (para. 21, a first mobile terminal according to the present invention includes: means for detecting another network or deterioration of reception conditions during communication with the other party utilizing a first network).
provide a user with notification that the quality of the data communication has decreased (para. 17, Fig. 1, presenting these networks to the mobile terminal when the other network is detected or when deterioration of reception conditions is detected) and request permission to switch to a cellular network (read as mobile radio wireless network(s) CDMA (Fig.1 @ 12a, 12b; para 68)) (para. 58, The ASP 13 decides, in response to a service-start request from the mobile information terminal 11, ; 
receive input from the user to switch to the cellular network (para. 307, Fig. 21, The user makes a decision. The user issues an OK response with regard to the network (NW-B) presented); and 
in response to receiving the input from the user to switch to the cellular network base on the notification that the quality of the data communication channel has decreased, send a first push notification message to a push notification service network (read as communicating party (ISP) para. 76, Fig. 21) (para. 310-311, Fig. 21, (13) The NW-B sends a setup completion message to the mobile information terminal (14) The mobile information terminal requests the NW-B for call origination with the communicating party,
wherein the first push notification message comprises a cellular network dial-able number that is used by a cellular application in the mobile device to initiate a call to join the communication session via a cellular communication channel that uses the cellular network (para. 311, Fig. 21, (14) The mobile information terminal requests the NW-B for call origination (telephone number/address of communicating party)). The Examiner equates applicant’s concept of a cellular application in the mobile device to the capability of the mobile information terminal to dial or send connection request with the telephone number of the communicating party to establish communication and after the request is accepted the last step (17) disclose: “Communication is in progress” (see Fig. 21).    
Claim 10 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 16 recites a system corresponding to the method of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Claim 20 recites a system corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 21 the limitations of claim 21 are rejected in the same manner as analyzed above with respect to claim 3.

Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-9, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (U.S. Pub. 20050227692) in view of Raleigh et al. (U.S. Pub. 20170201850).

 claim 2 Kawashima does not specifically disclose wherein the communication session is a conference session However Raleigh teach, (para. 465, the user can also be connected to communicate with service support of the service provider regarding such reported activities (e.g., by text/chat, voice/phone, and/or video conference to a service support), 
wherein the data network is a Voice over Internet Protocol (VoIP) network, (para. 350, the mobile wireless communication device provides for a Voice over Internet Protocol (VoIP) connection in place of a “dialed” voice connection), 
wherein the first push notification message further comprises an access code to the conference session, the device assists in securing the push message control link by sharing the first device credential with a push message server (see para. 905). 
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima so the user device being invited have some form of credentials to be part of the conference. The motivation for doing so would have been to improve the security of the communications being established.
Regarding claim 3 Kawashima does not specifically disclose wherein the first push notification message causes the cellular application in the mobile device to automatically initiate the call to join the communication session via the cellular communication channel and to automatically send However Raleigh teach, (para. 652, a user responds to the audible notification in an audible way, e.g., by pressing a dial pad button (which causes a DTMF tone)).
using Dual Tone Multi-Frequency (DTMF) tones, the access code via the cellular communication channel (para. 657, In some embodiments, if a phone call is in progress when the number of minutes left on the voice service plan falls below the threshold, and the audible upsell notification was not played at the start of the call or before the call was placed, the audible upsell message is presented during the call. In some embodiments, the user may respond to the audible upsell by pressing a keypad button, and the service processor 115 or a device agent on the mobile wireless communication device 100 captures the DTMF tone to facilitate the user's purchase of the offered service plan).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima so the user device being invited have some form of credentials to be part of the conference. The motivation for doing so would have been to improve the security of the communications being established.
Regarding claim 4 Kawashima does not specifically disclose where the first push notification message causes the cellular network dial-able number and the access code to be displayed to a user of the mobile device. However Raleigh teach, (para. 115, FIG. 108 illustrates a representative screen displayed by phone number when a user selects a field of FIG. 106 in accordance with some embodiments).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima to enable the user to visualize the number that is going to connect to. The motivation for doing so would have been to improve the security of the communications being established.
Regarding claim 6 Kawashima does not specifically disclose wherein determining that the data communication channel uses the data network is based on a pre-provisioned amount of data that can be used on the data network. However Raleigh teach, (para. 347, In some embodiments, a service plan provides access to a set of services, e.g., a quantity of voice minutes, and/or a number of text messages, and/or an amount of data access consumption).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima to allow the system to count on available 
Regarding claim 7 Kawashima does not specifically disclose wherein the cellular network dial-able number sent in the first push notification message changes based on a physical location of the mobile device. However Raleigh teach, (para. 689, In some embodiments, phone numbers presented for selection to the user/subscriber are based on geographic region information (e.g., based on a determination of the location of the mobile wireless communication device).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima to allow the system to dynamically setup the user according to the geographic location of the user. The motivation for doing so would have been to preserve the corresponding area codes numbers that are established by geographical location.
Regarding claim 8 Kawashima does not specifically disclose wherein the microprocessor readable and executable instructions further program the microprocessor to: 
send a message to the mobile device, via a remote whisper mode in the data communication channel or send a message to play a local message in a local whisper mode, wherein the message in the remote whisper mode and the message in the local whisper mode indicates that the quality of the data communication channel has decreased and asks a user of the mobile device to select an option to approve initiation of the call to join the communication session via the cellular communication channel, wherein selection of the option by the user causes a communication application in the mobile device to detect the selected option, which results in the initiation of the call to join the communication session via the cellular communication channel that uses the cellular network. However Raleigh teach, (para. 974, In some embodiments, the management system 10601 provides for remote management or modification of a service launch object notification message. In some embodiments, a service launch object notification message is a targeted user notification message that a user can observe).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima to allow the system to count on available resources. The motivation for doing so would have been to maintain the quality of services.
Regarding claim 9 Kawashima does not specifically disclose wherein the microprocessor readable and executable instructions further program the microprocessor to: determine, during the communication session, that a quality of the data network has improved; and in response to determining that the quality of the data network has improved, sending a second push notification message to the push notification service, wherein the second push notification message causes reestablishment of the data communication channel using the data network and ending the cellular communication channel that uses the cellular network (para. 20, If the QoS parameter is favorable, that is, meets or exceeds a given minimum quality threshold, mobile client 106 may then initiate a call transfer to automatically transfer the mobile call to the PS network from the GS network based upon the comparison of the QoS parameter to the minimum threshold).  
Kawashima and Raleigh are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing communications.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raleigh in the system of Kawashima to enable the system to reassign available resources. The motivation for doing so would have been to improve the quality of services.
Regarding claims 11-13 the limitations of claims 11-13, respectively, are rejected in the same manner as analyzed above with respect to claims 2-4, respectively.
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 7.
 claim 15 the limitations of claim 15 are rejected in the same manner as analyzed above with respect to claim 8.
Regarding claims 18 and 19 the limitations of claims 18 and 19, respectively, are rejected in the same manner as analyzed above with respect to claims 8 and 9, respectively.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471
	 

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471